DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1-5) is acknowledged.  Election was made with traverse in the reply filed July 20, 2022.  Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separates the species.  Such recognized divergent subject matter separating the species is a burden to examination.  However, because all of claims 1-14 read on Species A and the claims are not currently rejected under 35 USC 102 or 35 USC 103, the requirement for restriction is WITHDRAWN.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11-14 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103 but remain subject to the rejection under 35 USC 112(b) (see below) and claim objections (see below).  
Examiner further respectfully notes that substantive amendments to the claims other than to address the rejection under 35 USC 112(b) and claim objections (e.g. amendments to broaden the scope of the independent claims) may result in prior art-based rejections under 35 USC 102 and/or 35 USC 103 in future office action(s).
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The closest piece of prior art is USPN D607,608 Taylor.  The currently claims are distinguished from Taylor at least because Taylor does not teach, suggest, or disclose a selectively attachable visor for a field mask comprising a base, the base including at least one recess/aperture, with at least one fastener received in the at least one recess/aperture, as required by the currently presented claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Drawings
The drawings are objected to because upon information and belief, reference numeral “108b” in Figure 4 should merely recite “108” (see Figure 4 and paragraph 0017 of the specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 10 recites the limitation “at least strap of the field mask,” which upon information and belief should be amended to recite “at least one strap of the field mask.”  
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “each having a top and bottom margin respectively.”  However, for further clarity, Examiner respectfully suggests that claim 13 be amended to recite “each having a top margin and bottom margin respectively.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 11 recites the limitations “at least one trapezoidal aperture,” on line 11, “the at least one aperture” on lines 12 and 16-17, and “the at least one recess” on line 18.  Taken together, these limitations render the claim indefinite because it is unclear whether the aperture and the recess are referring to the same structures (and the result of a drafting error) or two separate structures, in which case “the at least one recess” lacks proper antecedent basis.  For purposes of examination, the aperture and the recess will be interpreted as the referring to the same structure as the result of a drafting error.
Claim 13 recites the limitation “a plurality of internal walls” on line 7 and “at least one internal wall” on line 12.  Taken together, these limitations render the claim indefinite because it is unclear whether the “at least one internal wall” as recited on line 12 is reciting an internal wall of the plurality of internal walls recited on line 7 or an additional at least one internal wall.  For purposes of examination, the limitation on line 12 will be interpreted as reciting “at least one internal wall of the plurality of internal walls.”
Dependent claims are rejected at least for depending from a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The Examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732